Citation Nr: 1522271	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  08-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a lung disability, claimed as asbestosis.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1963.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for asbestosis.  [The record is now in the jurisdiction of the Montgomery, Alabama RO.]  In May 2012, the Board recharacterized the issue as service connection for a lung disability, claimed as asbestosis, and remanded the case for additional development and to satisfy notice requirements.  Thereafter, a July 2013 Board decision denied service connection for a lung disability, claimed as asbestosis.  The Veteran appealed that decision to the Court.  In October 2014, the Court issued a mandate that vacated the July 2013 Board decision with respect to the denial of service connection for a lung disability, claimed as asbestosis, and remanded that matter for readjudication consistent with instructions outlined in its October 2014 Memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is entitled to service connection for a lung disability as a result of his alleged exposure to asbestos during service while working in a motor pool for 22 months, during which time he serviced trucks and changed brake shoes on the trucks.  His DD Form 214 confirms that his military occupational specialty (MOS) in the Army was Wincher Operator.  His service treatment records (STRs), to include his June 1963 separation examination, are silent for any complaints, findings, diagnoses, or treatment pertaining to his lungs or respiratory system.

Post-service, on private respiratory examination in November 2000, the Veteran reported that he was exposed to asbestos from 1962 to 1974 while working as a crane operator for Ingall Iron Works.  [The Board notes that the Veteran was not discharged from service until August 1963.]  Thereafter, private chest x-rays in May 2002 revealed "interstitial changes in the middle and lower lung zones bilaterally consisting of small irregular opacities of size and shape s/t, profusion 1/0"; the examining physician opined the following: "On the basis of the medical history, which is inclusive of a significant occupational exposure to asbestos dust, physical exam and the chest radiograph, the diagnosis of asbestosis is established within a reasonable degree of medical certainty."

In May 2012, the Board remanded for the AOJ to arrange for the Veteran to be scheduled for a respiratory examination, with the following tests to be conducted: (a) pulmonary function tests to include values for FEV-1; FEV-1/FVC; and DLCO (SB), and (b) high contrast chest computerized tomography (CT).  The report of the examination was to include a narrative interpretation of the test results to indicate the type of ventilatory defect, if any, they represented, and the diagnoses that would be supported.  The report of the examination was also to include a detailed account of all manifestations of lung disorders found present.  As to each diagnosed respiratory disability entity diagnosed, the examiner was to opine whether such disability was at least as likely as not (a 50% or better probability) related to the Veteran's service, including as due to any recognized exposure to asbestos therein.  The examiner was to explain the rationale for all opinions, citing to supporting factual data, and/or medical literature, as deemed appropriate.

Thereafter, on VA respiratory examination in March 2013, the Veteran reported that he was exposed to asbestos from replacing brake pads during military service from 1960 to 1962, and then had occupational exposure to asbestos from 1962 to 1974 while working at Ingall Iron Works and from 1974 to 1986 while working in the coal mines.  The VA examiner did not render any respiratory diagnoses for the Veteran, and noted that she was "unable to provide the requested opinion at this time as the requested testing has not yet been completed."  In a May 2013 addendum, the March 2013 VA examiner noted that a CT scan had "showed some sub pleural calcified plaque which could present sequeli of prior asbestos exposure.  PFT's show normal DLCO and mild obstruction and will be forwarded."  [All respiratory test results in connection with the March 2013 VA examination must be associated with the record on remand.]  The March 2013 VA examiner opined that the claimed condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  For rationale, the VA examiner noted that the "Veteran had limited exposure to asbestos during military service while changing brake pads with contained asbestos.  [The] Veteran had much more significant asbestos exposure during 24 years of occupational exposure at Ingall Iron Works and in the coal mines."

As outlined in the Court's October 2014 Memorandum decision, the March 2013 VA examination (with May 2013 addendum) failed to comply with the Board's May 2012 remand instructions in two ways: (1) the VA examiner failed to provide a full narrative interpretation of the requested respiratory test results; and (2) the VA examiner's rationale that the Veteran's exposure to asbestos was "limited" during service and "more significant" post-service was not supported by factual data (as there is no evidence of record to suggest that he was exposed to a greater amount of asbestos post-service rather than during service).  Thus, the Board erred in relying on the March 2013 VA examination (with May 2013 addendum) in its July 2013 decision, and corrective action (i.e., a new examination with adequate medical opinion) must now be taken on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As an additional matter, the Board notes that in a December 2006 statement, the Veteran indicated that he had sought treatment at the VA Community Based Outpatient Clinic (CBOC) in Jasper, Alabama in 2002.  All available records of such treatment, as well as any ongoing reports of VA treatment, must be secured on remand.
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disability, and submit all releases necessary for VA to secure any private records of such treatment or evaluation, to include during his time working for Ingall Iron Works and in the coal mines.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for the claimed disability, to include at the Jasper, Alabama VA CBOC in 2002 as well as the results of all respiratory tests in connection with the March 2013 VA examination.

2.  After the development sought above is completed, the AOJ should arrange for a respiratory examination of the Veteran to ascertain the nature and likely etiology of any current lung disability, to include asbestosis.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated must be completed, specifically including: (a) pulmonary function tests to include values for FEV-1; FEV-1/FVC; and DLCO (SB); (b) high contrast chest CT; and (c) specific testing for asbestosis.  The report of the examination must include a narrative interpretation of the test results to indicate the type of ventilatory defect, if any, they represent, and the diagnoses that would be supported.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each lung disability found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record (outlined above).

(b) Please identify the most likely etiology for any/each lung disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in or caused by any incident of the Veteran's active service (to include as due to any recognized exposure to asbestos therein)?  The examiner is asked to consider, and comment upon as indicated, that the VA Adjudication Procedure Manual (M21-1), part VI, para. 7.21(b)(2), page 7-IV-3 (January 31, 1997) notes that an asbestos-related disease can develop from even brief exposure to asbestos.

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

